Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Raymond P. Moore

  Civil Action No. 1:20-cv-00125-RM-SKC

  BRADLEY J. MITCHELL

        Plaintiff,

  v.

  DR. ROBERT MAGNUSON MD,
  MIGUEL MISTRE,
  LAUREN DILLMAN,
  ELIZABETH SNOW,
  DAWN ANDERSON, and
  VANI RUSSELL,

               Defendants.


             ORDER RE: DEFENDANTS’ MOTION TO DISMISS [#34]


        Defendants Robert Magnuson, Dawn Anderson, and Vani Russell (collectively,

  “CDOC Defendants”), move to dismiss Plaintiff Bradley Mitchell’s Amended

  Complaint (“AC”) [#8] under Fed. R. Civ. P. 12(b)(6). The Court has reviewed the

  Motion and related briefing. No hearing is necessary. For the reasons stated herein,

  the Court GRANTS the Motion.

                                 A.    BACKGROUND

        Mr. Mitchell is incarcerated in the Colorado Territorial Correctional Facility

  (“CTCF”) in the custody of the Colorado Department of Corrections (“CDOC”). His AC

  alleges liability under 42 U.S.C. § 1983 for alleged violations of his rights under the

  Eighth Amendment arising from the treatment and associated delays in treatment
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 2 of 10




  for his obstructive sleep apnea (“OSA”). The Court accepts the following well-pleaded

  facts as true and views the allegations in the light most favorable to the non-movant.

  Casanova v. Ulibarri, 595 F.3d 1120, 1124-25 (10th Cir. 2010). Moreover, Plaintiff

  filed his AC at a time when he was not represented by counsel. Thus, the Court

  construes the AC liberally but without acting as Plaintiff’s advocate. See Haines v.

  Kerner, 404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

  1991).

           Mr. Mitchell asserts the same Eighth Amendment claim pursuant to 42 U.S.C.

  § 1983 against each of the three CDOC Defendants in their individual capacities. [See

  #12 (adopting recommendation resulting in dismissal of official capacity claims).] The

  AC alleges that on October 19, 2016, Mr. Mitchell completed a sleep study at CTCF

  medical performed by a specialist from Rocky Mountain Sleep that resulted in a

  recommendation he receive a sleep machine to correct his OSA. [#8, ¶9.] The

  recommended priority was for him to receive the sleep machine within two months,

  although Mr. Mitchell was not aware of the priority at the time. [Id.]

           Thereafter, the AC alleges a series of abundant delays, kites, and follies by the

  CDOC Defendants, to include multiple deliveries of the wrong type of sleep machine,

  all occurring at least through February 2020—over a three-year period at a

  minimum. [See id. ¶¶10-32.] The AC alleges each of the CDOC Defendants was

  personally aware of the problems Mr. Mitchell experienced in obtaining a proper sleep

  machine, and they failed to ensure he received timely and adequate medical care. [Id.

  pp. 17, 24, and 26.]



                                               2
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 3 of 10




        The CDOC Defendants argue four bases for dismissal: (1) the claim against Dr.

  Magnuson is barred by the statute of limitations; (2) Mr. Mitchell fails to state a claim

  for relief against the CDOC Defendants under the Eighth Amendment; (3) Mr.

  Mitchell fails to establish personal participation against Defendants Russell and

  Anderson; and (4) Defendants are entitled to qualified immunity. [#34, p. 2.]

                              B.     LEGAL PRINCIPLES

        Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a

  claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The Twombly-Iqbal

  pleading standard requires that courts take a two-prong approach to evaluating the

  sufficiency of a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 554 (2007).

        The first prong requires the court to identify which allegations “are not entitled

  to the assumption of truth” because, for example, they state legal conclusions or are

  mere “[t]hreadbare recitals of the elements of a cause of action, supported by mere

  conclusory statements.” Iqbal, 556 U.S. at 678. The second prong requires the court

  to assume the truth of the well-pleaded factual allegations “and then determine

  whether they plausibly give rise to an entitlement to relief.” Id. at 679. “Accordingly,

  in examining a complaint under Rule 12(b)(6), [courts] will disregard conclusory

  statements and look only to whether the remaining, factual allegations plausibly

  suggest the defendant is liable.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th

  Cir. 2012).




                                             3
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 4 of 10




        To survive a motion to dismiss, “a complaint must contain sufficient factual

  matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal,

  556 U.S. at 678 (internal quotation marks omitted). A claim is plausible when the

  plaintiff “pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.” Id. This standard

  requires more than the sheer possibility that a defendant has acted unlawfully. Id. If

  the allegations “are so general that they encompass a wide swath of conduct, much of

  it innocent, then the plaintiffs ‘have not nudged their claims across the line from

  conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242, (10th Cir. 2008)

  (quoting Twombly, 550 U.S. at 570). The standard is a liberal one, and “a well-pleaded

  complaint may proceed even if it strikes a savvy judge that actual proof of those facts

  is improbable, and that recovery is very remote and unlikely.” Dias v. City & Cty. of

  Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).

                                   C.     DISCUSSION

  1.    Eighth Amendment Claim

        “The Eighth Amendment’s prohibition of cruel and unusual punishment

  imposes a duty on prison officials to provide humane conditions of confinement,

  including adequate . . . medical care, and reasonable safety from bodily harm.” Tafoya

  v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008) (citation omitted). The Eighth

  Amendment also prohibits “unnecessary and wanton infliction of pain,” including

  “deliberate indifference to serious medical needs of prisoners.” Estelle v. Gamble, 429

  U.S. 97, 104 (1976). Prison officials may be liable for an Eighth Amendment violation



                                              4
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 5 of 10




  for “indifference . . . manifested . . . in their response to the prisoner’s needs or by . . .

  intentionally denying or delaying access to medical care or intentionally interfering

  with treatment once prescribed.” Estate of Booker v. Gomez, 745 F.3d 405, 429 (10th

  Cir. 2014) (quoting Estelle).

         A claim for deliberate indifference involves both an objective and a subjective

  component. Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005). Under the objective

  component, the prisoner must “produce objective evidence that the deprivation at

  issue was in fact ‘sufficiently serious.’” Id. (quoting Farmer v. Brennan, 511 U.S. 825,

  834 (1994)). “[A] medical need is sufficiently serious if it is one that has been

  diagnosed by a physician as mandating treatment or one that is so obvious that even

  a lay person would easily recognize the necessity for a doctor’s attention.” Mata, 427

  F.3d at 751 (even a physician’s grossly negligent medical judgment is not subject to

  scrutiny if the prisoner’s need for medical treatment was not obvious) (internal

  quotations and citation omitted).

         The subjective component requires a state of mind “akin to recklessness in the

  criminal law, where, to act recklessly, a person must consciously disregard a

  substantial risk of serious harm.” Self v. Crum, 439 F.3d 1227, 1231 (10th Cir. 2006)

  (quoting Farmer, 511 U.S. at 837) (internal quotations and citation omitted). Under

  this standard, “the official must both be aware of the facts from which the inference

  could be drawn that a substantial risk of serious harm exists, and he must also draw

  the inference.” Farmer, 511 U.S. at 837. “Whether a prison official had the requisite

  knowledge of a substantial risk is a question of fact subject to demonstration in the



                                                5
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 6 of 10




  usual ways, including inference from circumstantial evidence.” Self, 439 F.3d at 1231

  (internal quotations omitted). Further, the plaintiff must allege the defendant

  personally participated in the Eighth Amendment violation. See Jenkins v. Wood, 81

  F.3d 988, 994 (10th Cir. 1996).

        Under the subjective element, the prisoner must establish deliberate

  indifference to his serious medical needs by “present[ing] evidence of the prison

  official’s culpable state of mind.” Mata, 427 F.3d at 751. “Deliberate indifference to

  serious medical needs of prisoners constitutes unnecessary and wanton infliction of

  pain.” Estelle, 429 U.S. at 104 (internal quotation and citation omitted). Relevant

  here, the Tenth Circuit recognizes claims for deliberate indifference when a medical

  professional fails to properly treat a serious medical condition. Under this type of

  deliberate indifference, an assertion of negligence or medical malpractice does not

  give rise to a constitutional violation. Perkins v. Kan. Dept. of Corr., 165 F.3d 803,

  811 (10th Cir. 1999). See also Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009)

  (“‘an inadvertent failure to provide adequate medical care’ does not rise to a

  constitutional violation,” quoting Estelle, 429 U.S. at 105–06). A prisoner’s

  disagreement with medical personnel over the course of his treatment also does not

  state a claim. Perkins, 165 F.3d at 811.

        a. Objective Component

        Here, the Court concludes the allegations in the AC sufficiently plead a serious

  medical need. Mr. Mitchell alleges he completed a sleep apnea questionnaire at the

  behest of Dr. Magnuson, who requested a sleep study to determine whether Mr.



                                             6
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 7 of 10




  Mitchell needed a sleep machine. [#8, ¶4.] Nurse Morris also submitted a request for

  Mr. Mitchell to have a sleep study. [Id., ¶6.] The AC alleges that, on October 19, 2016,

  Mr. Mitchell completed a sleep study at CTCF medical that was conducted by “a

  specialist from Rocky Mountain Sleep.” [Id., ¶9.] The result of this sleep study was a

  recommendation (plausibly inferred as being from the specialist or CTCF medical)

  that Mr. Mitchell receive a sleep machine to correct his OSA, and that he should

  receive the sleep machine within two months. [Id.] These allegations are sufficient to

  plausibly allege Mr. Mitchell’s OSA was a serious medical need.1 See Farmer, 511

  U.S. at 834 (“[A] medical need is sufficiently serious if it has been diagnosed by a

  physician. . .”); see also West v. Scott, No. 09-cv-01268-MSK-KLM, 2010 WL 1258060,

  at *10 (D. Colo. Mar. 29, 2010) (“This allegation is sufficient to allege that Mr. West’s

  sleep apnea condition was, at least at that point in time, considered by a medical

  provider to be sufficiently serious to warrant treatment, and thus, satisfies Mr. West’s

  obligation to plead the existence of a serious medical need.”).

         But the Court agrees with the CDOC Defendants that the AC fails to plausibly

  allege substantial harm resulting from the delays associated with providing Mr.

  Mitchell the correct sleep machine. This is not to say the harms Mr. Mitchell has

  suffered (feeling helpless and depressed; frequently tired; falling asleep in various




  1Because of these factual allegations, the Court is not persuaded by the CDOC Defendants’ arguments
  (which rely on out-of-circuit case law) that the AC fails to allege or distinguish between “moderate”
  versus “severe” sleep apnea. The Court finds it is enough that the AC alleges medical specialists
  studied Mr. Mitchell’s condition and determined it was severe enough to warrant a sleep machine to
  be provided in due course.

                                                   7
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 8 of 10




  places; etc.) are insignificant,2 but the law requires more than what is alleged in the

  AC to plausibly allege substantial harm resulting from delayed medical care. See Al-

  Turki v. Robinson, 762 F.3d 1188, 1193 (10th Cir. 2014) (“Plaintiff's pain was so

  severe that he collapsed, vomited, and believed he was dying. This severe pain and

  fear of death lasted for several hours, during which Plaintiff was provided with

  neither the medical treatment that could have reduced his pain nor the medical

  diagnosis that could have removed his fear of death.”); Sealock v. Colo., 218 F.3d 1205,

  1210 (10th Cir. 2000) (plaintiff suffered severe chest pain which he believed was

  caused by a heart attack and the delayed treatment caused pain and suffering lasting

  several hours).

         b. Subjective Component

         The Court further concludes the AC lacks allegations of fact to plausibly allege

  the requisite state of mind to satisfy the subjective prong. While the AC alleges

  egregious delay, it fails to plausibly allege a conscious disregard of a substantial risk

  of harm. It in fact alleges various actions taken by CDOC Defendants, though perhaps

  inept and ineffective, which demonstrate their efforts and regard for Mr. Mitchell’s

  OSA and attempts to address the recurring problems with the sleep machine. [#8,

  ¶¶3-4, 11, 15, 35, 44, 46, and 47.] As a result, at most the allegations in the AC suggest

  negligence on the part of the CDOC Defendants. It is well-settled that negligent

  conduct is insufficient to show a violation of the Eighth Amendment. Whitley v.



  2The AC does allege Mr. Mitchell was obese and had diabetes. But these alleged conditions predate
  his receipt of the incorrect sleep machine and the AC fails to plausibly allege the delays associated
  with his getting the correct sleep machine caused these conditions.

                                                   8
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 9 of 10




  Albers, 475 U.S. 312, 319 (1986) (“conduct that does not purport to be punishment at

  all must involve more than ordinary lack of due care for the prisoner’s interests or

  safety.”)

          Moreover, these allegations highlight the lack of personal participation by

  these Defendants in any alleged constitutional deprivations. Foote v. Spiegel, 118

  F.3d 1416, 1423 (10th Cir. 1997). While there are allegations the CDOC Defendants

  responded to Mr. Mitchell’s grievances or otherwise gave indications at different

  times that they would contact the provider of the sleep machine, there are no

  allegations (beyond conclusory) indicating these Defendants took actions, or refrained

  from acting, in a deliberate effort to deprive Mr. Mitchell of a sleep machine, or the

  correct sleep machine. Indeed, the AC fails to plausibly allege these Defendants had

  any specific control over the matter other than to make inquiries and requests of the

  sleep machine provider.

          Finally, because the Court has determined the AC fails to plausibly allege an

  Eighth Amendment claim, it follows that the CDOC Defendants are entitled to

  qualified immunity.3 Pearson v. Callahan, 555 U.S. 223, 236 (2009).




  3 To overcome the qualified immunity defense, a plaintiff must allege the defendant
  violated his constitutional right, and the right was clearly established at the time of the alleged
  unlawful activity. Pearson v. Callahan, 555 U.S. 223, 232 (2009). The court may, in its discretion,
  address the prongs in any order. Id. at 236. Given this Court’s conclusions regarding Plaintiff’s failure
  to state a claim, it does not address whether any right was clearly established. Lyng v. Nw. Indian
  Cemetery Protective Assn., 485 U.S. 439, 445 (1988) (“A fundamental and longstanding principle of
  judicial restraint requires that courts avoid reaching constitutional questions in advance of the
  necessity of deciding them.”).

                                                     9
Case 1:20-cv-00125-RM-SKC Document 53 Filed 03/31/21 USDC Colorado Page 10 of 10




                                         D.     CONCLUSION

             For these reasons, Plaintiff has failed to plausibly allege an Eighth

   Amendment claim.4 Accordingly, the Court GRANTS the Motion (#34) and

   Defendants Robert Magnuson, Dawn Anderson, and Vani Russell are dismissed from

   this action.

             DATED this 31st day of March, 2021.

                                                          BY THE COURT:




                                                          ____________________________________
                                                          RAYMOND P. MOORE
                                                          United States District Judge




   4   The Court does not reach the CDOC Defendants’ additional claimed bases for dismissal.

                                                     10
